Humphreys, J. Lake City Special School District of Craighead County, Arkansas, was organized by Special Act No. 672, Acts of the General Assembly of 1919. The act incorporated territory in the district theretofore embraced in Common School District No. 2, Rural Single School District No. 3 and Rural Single School District No. 4, in said county and State. It was provided by section 8 of the act that “the county judge of Craighead County, Arkansas, is hereby authorized and directed to change the records, at the next term of this court, after the passage of this act, establishing the boundaries of said district, as described in section 1 of this act, describing it in metes and bounds.” Application was made to the county court of Craighead County at its April term, 1919, to change the records so as to describe the boundary line of Lake City Special School District in the manner described in said act. The court granted the petition and changed the boundary line in said school district so as to conform to the description of the district contained in the act. From the order of the county court, changing the boundary line of the district aforesaid, the directors of Common School District No. 2, Rural Single School District No. 3 and Rural Single District No. 4, filed affidavits within the time required by law for an appeal to the circuit court, and the proceedings had and done in the county court were transcribed and certified by the county clerk to the circuit court of said county. The cause was submitted in the circuit court at the September, 1919, term thereof, upon the original file of the county court of Craighead County, a certified copy of Act No. 672 of the General Assembly of the State of Arkansas for 1919, the order of the county court appealed from by appellant herein, maps and plans of the United States survey and other evidence, which resulted in a dismissal of the proceedings instituted by appellants. From the judgment of dismissal, an appeal has been duly prosecuted to this court. Appellee insists that the judgment of the court should be affirmed because appellants have failed to abstract the evidence adduced at the trial, referred to in the judgment of the court as “other evidence.” The abstract does not purport to set forth the evidence referred to. The errors insisted upon by appellants for reversal are of that character which can be determined only on a consideration of the testimony in the case; hence, it was incumbent upon appellant to abstract the testimony of the witnesses, and, having failed to do so, .the court will not consider the alleged errors insisted upon for reversal. As has been said by this court: “Where the evidence heard by thé trial court is not abstracted, it will be presumed that the court’s finding was sustained by sufficient evidence.” Billingsley v. Adams, 102 Ark. 511; Jones v. Bank of Commerce of Fort Smith, Ark., 131 Ark. 362. The great volume of work in this court forbids that the judges take time to explore the transcript to ascertain the testimony of the witnesses in any given case. To do so would greatly retard the work, hence the necessity of rule nine, requiring appellants to abstract the testimony in each case. The judgment is therefore affirmed for failure to comply with rule nine of this court.